 


110 HCON 89 IH: Expressing the sense of the Congress that a commemorative postage stamp should be issued honoring Varian Fry, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. CON. RES. 89 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Rothman (for himself, Mr. McDermott, Mr. Hastings of Florida, Mr. Honda, Mr. Garrett of New Jersey, Mr. Hinchey, Mr. Lantos, Mr. Saxton, Mr. Fattah, Mr. McGovern, Mr. Pascrell, and Ms. Woolsey) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a commemorative postage stamp should be issued honoring Varian Fry, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
 
Whereas Varian Mackey Fry, of Ridgewood, New Jersey, embodied the spirit of American heroism and demonstrated personal bravery of the highest order during the Holocaust; 
Whereas while serving as a representative of the Emergency Refugee Committee in Occupied Vichy, France between 1940 and 1941, Varian Fry helped save the lives of 1,500 Jews and hundreds of other anti-Nazi refugees; 
Whereas Varian Fry established a legal French relief organization, the Centre Américain de Secou, as a cover for his heroic but sometimes unlawful actions on behalf of the refugees, including securing false visas, planning daring escape routes through the mountains of Southern France, illegally chartering ships to transport refugees out of the country, and exchanging funding for these operations on the black market; 
Whereas in order to save thousands of Jews and refugees threatened by the Nazis, Varian Fry risked his personal safety, forfeited his employment as a writer with the Foreign Policy Association, and was ultimately expelled from France because his actions contravened the policies of the Vichy French government; 
Whereas Varian Fry’s efforts resulted in the rescue of some 2,000 persons, including such distinguished artists and intellectuals as Marc Chagall, Max Ernst, Hannah Arendt, Franz Werfel, Jacques Lipchitz, Lion Feuchtwanger, and Heinrich Mann; 
Whereas in 1967, for his heroic actions, Varian Fry received the Croix de Chevalier of the French Legion of Honor, 1 of France’s highest civilian honors; and 
Whereas in 1996, Varian Fry was named as Righteous Among the Nations by Yad Vashem, the Holocaust Heros and Martyrs Remembrance Authority in Jerusalem, making him the first American recipient of Israel’s highest honor for rescuers during the Holocaust: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service honoring Varian Fry; and 
(2)the Citizens' Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
